Exhibit 10.1

 

First Amendment to the Amended and Restated Executive Employment Agreement

 

This First Amendment to Amended and Restated Executive Employment Agreement (the
“Amendment”) is effective March 8, 2019 (the “Effective Date”), by and between
Timothy Albury (“Executive”) and Liquidia Technologies, Inc., a Delaware
corporation (the “Company”).

 

The Company and Executive have entered into that certain Amended and Restated
Executive Employment Agreement dated as of July 25, 2018 (the “Employment
Agreement”); and

 

The Company and Executive desire to amend the Employment Agreement as provided
in this Amendment.

 

Accordingly, in consideration of the mutual promises and covenants contained
herein, the Parties agree to the following:

 

1.                                      Term of Amendment.  This Amendment shall
be in effect from the Effective Date and continuing for six (6) months
thereafter or, if earlier, the date on which the Company’s new Chief Financial
Officer commences employment with the Company (the “Term”).  This Amendment
shall automatically expire at the end of the Term.  If Executive remains
employed by the Company upon expiration of the Amendment, then Executive’s
employment shall be governed by (i) the terms and conditions set forth in the
Employment Agreement as in effect prior to the Effective Date of this Amendment,
if Executive is not appointed as the Company’s Chief Financial Officer; or
(ii) a new employment agreement if Executive is appointed as the Company’s Chief
Financial Officer.

 

2.                                      Amendment to Section 2.1.  During the
Term, Section 2.1 of the Employment Agreement shall be deleted in its entirety
and replaced with the following:

 

Position.  Subject to the terms set forth herein, the Company agrees to employ
Executive in the position of Interim Chief Financial Officer, and Executive
hereby accepts such employment.  Executive will report to the Chief Executive
Officer (“CEO”) and/or such executive designated by the CEO.  Executive agrees
that, by accepting this Amendment, Executive consents to the changes to
Executive’s position, duties, and responsibilities as set forth in this
Amendment and agrees that such changes alone will not result in any right of
Executive to terminate employment for Good Reason, as defined in the Employment
Agreement or in any other context, and to receive the Severance Benefits
described in the Employment Agreement or any other similar benefits under any
contractual arrangement.

 

3.                                      Bonus.  If Executive remains employed
with the Company in good standing and satisfactorily performs the role of
Interim Chief Financial Officer, then Executive shall earn a bonus in the total
amount of $100,000, less applicable withholdings and deductions, payable in a

 

1

--------------------------------------------------------------------------------



 

lump sum within thirty (30) days after the end of Term (the “Bonus”).  In the
event that Executive’s employment is terminated by the Company during the Term
for any reason other than poor performance, then Executive shall be entitled to
the Bonus, subject to Executive’s compliance with the obligations in
Section 6.1(c) of the Employment Agreement, which will be payable in a lump sum
by the Company within thirty (30) days after the Release Effective Date.

 

4.                                      Accelerated Vesting of Equity.  On
March 7, 2018, Executive was granted an option (the “Option”) to purchase 30,545
shares of the Company’s common stock, $0.001 par value per share (“Common
Stock”), pursuant to the Liquidia Technologies, Inc. 2016 Equity Incentive Plan,
as may be amended from time to time by the Company (the “Plan”) and the related
grant agreement.  If Executive remains employed with the Company in good
standing and satisfactorily performs the role of Interim Chief Financial
Officer, then the vesting of the remaining 22,909 shares of the Company’s Common
Stock subject to the Option shall accelerate and become vested and exercisable
as of the end of the Term.  In the event that Executive’s employment is
terminated by the Company during the Term for any reason other than poor
performance, then Executive shall be entitled to the accelerated vesting
described in the immediately preceding sentence, subject to Executive’s
compliance with the obligations in Section 6.1(c) of the Employment Agreement.

 

5.                                      No Other Amendments.  Except as herein
modified or amended, no other term or provision of the Employment Agreement is
amended or modified in any respect.  The Employment Agreement and this Amendment
set forth the entire understanding between the Parties with regard to the
subject matter hereof and supersedes any prior oral discussions or written
communications and agreements.  This Amendment cannot be modified or amended
except in writing signed by the Executive and an authorized officer of the
Company.

 

6.                                      Effect of Amendment.  Except as amended
hereby, all other terms and provisions of the Agreement shall remain in full
force and effect.

 

7.                                      Governing Law; Mandatory Mediation;
Jurisdiction.  This Amendment in all respects shall be governed by and
interpreted in accordance with the laws of the State of North Carolina, both
procedural and substantive, without regard to conflicts of law, except to the
extent that federal laws and regulations preempt otherwise applicable law, and
shall be subject to the mandatory mediation and venue provisions set forth in
Section 7.10 and Section 7.11 in the Employment Agreement.

 

8.                                      Counterparts.  This Amendment may be
executed in separate counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute one and the same instrument. 
The Parties further agree that facsimile or .pdf signatures shall be treated as
originals.

 

9.                                      Definitions.  Defined terms used but not
defined herein shall have the meanings set forth in the Agreement.

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Amended
and Restated Executive Employment Agreement on the day and year first written
above.

 

 

LIQUIDIA TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Neal Fowler

 

Name:

Neal Fowler

 

Title:

Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Timothy Albury

 

Timothy Albury

 

3

--------------------------------------------------------------------------------